Exhibit 99.1 JOINT FILING AGREEMENT In accordance with Rule 13d-1(k)(1)(iii) under the Securities Exchange Act of 1934, as amended, the persons named below agree to the joint filing on behalf of each of them of a Statement on Schedule 13D (including additional amendments thereto) with respect to the shares of Common Stock, $0.001 par value, of RTI Surgical, Inc.This Joint Filing Agreement shall be filed as an Exhibit to such Statement. Dated:May 26, 2016 Krensavage Partners, LP By: Krensavage Asset Management, LLC Investment Manager By: /s/ Michael P. Krensavage Name: Michael P. Krensavage Title: Managing Member Krensavage Partners Too, LP By: Krensavage Asset Management, LLC Investment Manager By: /s/ Michael P. Krensavage Name: Michael P. Krensavage Title: Managing Member Krensavage Advisors, LLC By: /s/ Michael P. Krensavage Name: Michael P. Krensavage Title: Owner Krensavage Advisors Too, LLC By: /s/ Michael P. Krensavage Name: Michael P. Krensavage Title: Owner Krensavage Asset Management, LLC By: /s/ Michael P. Krensavage Name: Michael P. Krensavage Title: Managing Member /s/ Michael P. Krensavage MICHAEL P. KRENSAVAGE
